Brattain had stated that a police photographic lineup, which included

                 Pele's picture, did not show the intruder, although the State drew

                 attention to the fact that the intruder was clean-shaven and Pele at trial

                 was clean-shaven, while Pele had a large beard and mustache in the police

                 photo lineup. Keith Orr observed the intruder fleeing Brattain's house

                 and testified that Pele "looked like" the intruder, although Orr was not

                 certain because the incident occurred quickly and more than a year prior

                 to the trial. Further, Orr observed the car to which the intruder fled and

                 its license plates. A DMV search revealed that the license plates and a car

                 matching Orr's description were registered to Pele's wife. Finally,

                 fingerprint analysis established a match between a fingerprint lifted from

                 the frame of the broken screen door and Pele's right index finger.

                             The jury could reasonably infer from the evidence presented

                 that Pele (1) unlawfully entered the victim's house with the intent to

                 commit a felony and (2) intentionally stole personal property with a value

                 of greater than $650. See NRS 205.060, NRS 205.220(1)(a). Pele's

                 argument that the evidence was insufficient where only fingerprint

                 evidence incriminated Pele is neither persuasive as a matter of law, nor

                 borne out by the evidence presented at trial.     See Reed v. State, 95 Nev.

                 190, 193-194, 591 P.2d 274, 276-77 (1979) (noting that fingerprints alone

                 found at the scene may suffice to identify a defendant and that

                 identification is generally left to the jury). It is for the jury to determine

                 the weight and credibility to give conflicting testimony, and the jury's
 SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A



grx7              ga
                 verdict will not be disturbed on appeal where, as here, substantial

                 evidence supports the verdict.       See Bolden v. State, 97 Nev. 71, 73, 624

                 P.2d 20, 20 (1981); see also McNair v. State, 108 Nev. 53, 56, 825 P.2d 571,

                 573 (1992).

                               Having considered Pele's contention and concluded that it is

                 without merit, we

                               ORDER the judgment of conviction AFFIRMED.




                                               Hardesty

                               1   V -tese0P


                 Douglas                                      Cherry



                 cc: Hon. James M. Bixler, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(A) 1947A    e
                                                                     zz-atibi